DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
Applicant has amended claims ; and canceled claim 8 in the amendment filed on 8/23/2022. Claims 1-7 and 9-20 are currently pending in the present application.

Response to Arguments
Applicant’s arguments filed on 8/23/2022 with respect to the claims 1-7 and 9-20 have been fully considered and are persuasive. The rejection of claims in the last office action has been withdrawn.

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

In claims: Please, replace the claims 2, 12, 13 and 18 with the amended claims 2, 12, 13 and 18 as below.

	2. (Currently Amended) The method of claim 1, wherein the generated metadata profiles are input to the trained machine learning model to generate the predicted data category.
	

	12. (Currently Amended) The system of claim 11, wherein the generated metadata profiles are input to the trained machine learning model to generate the predicted data category.

	
	13. (Currently Amended) The system of claim 11, wherein 

	
	18. (Currently Amended) The system of claim 17, wherein training the machine learning model comprises learning a set of parameters that are configured to discriminate among a plurality of data categories based on input features comprising metadata fields of the metadata profiles.

Allowable Subject Matter
Claims 1-7 and 9-20 are allowed. (Renumber as 1-19).

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:
After conducting different searches in PE2E - SEARCH, Google Scholar, IEEE and ACM Digital Library, it appears that none of prior arts discloses, teaches or fairly suggests the underlined limitations of (in combination withal other features in the claim):
“receiving incoming data comprising a plurality of rows of data and a trained machine learning model that is configured to predict a data category for the incoming data, the machine learning model having been trained with training data comprising training metadata profiles labeled with data categories, wherein, during the training, the machine learning model learns a set of parameters that are configured to discriminate among a plurality of data categories;
processing the incoming data, wherein the processing extracts features about the plurality of rows of data to generate one or more metadata profiles that represent the incoming data; and
generating one or more predicted data categories for the incoming data by inputting the metadata profiles to the trained machine learning model, wherein the trained machine learning model performs calculations on the inputted metadata profiles using the learned set of parameters to generate the predicted data categories”, as recited in the independent claims 1, 11 and 20.

The dependent claims, bring definite, further limiting, and fully enabled by the specification are also allowed.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Bai D. Vu whose telephone number is (571) 270-1751. The examiner can normally be reached 9:00 - 5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Aleksandr Kerzhner can be reached on (571) 270-1760. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/BAI D VU/Primary Examiner, Art Unit 2165                                                                                                                                                                                                        9/2/2022